DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 7-9, 12, and 14-20 is/are rejected under 35 U.S.C. 102a(2) as being anticipated by Binal et al. (US 2020/0174753).
Referring to Claim 1, Binal teaches a method in a media receiver device for establishing a wireless connection between the media receiver device (see soundbar 100 of fig. 3) and a media player device (see PED 308 of fig. 3), the method comprising:
causing a one-time pairing code to be displayed (see 402 of fig. 4 which shows the soundbar displaying a pairing code and paragraph 138 which shows the pairing code randomly generated, displayed for a predetermined time, and only used by one device which makes the pairing code a one-time pairing code);
wirelessly receiving from the media player device a wireless connection solicitation having contents (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code);
in response to the receiving, determining whether the contents reflect the one-time pairing code (see 408 of fig. 4 which shows the soundbar comparing the received random number with the stored/displayed random number to see if they match); and
in response to determining that the contents reflect the one-time pairing code, establishing the wireless connection between the media receiver device and the media player device (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Referring to Claim 7, Binal teaches one or more instances of non-transitory computer-readable media collectively having contents configured to cause a first device to perform a method for establishing a wireless connection between the first device (see PED 308 of fig. 3) and a second device (see soundbar 100 of fig. 3), the method comprising:
receiving user input specifying a pairing code (see paragraph 134 which shows a user entering a N-digit code shown in a display 304 of soundbar);
generating a wireless connection solicitation message having contents based on the pairing code (see paragraph 146 which shows the PED device generating a request for join meeting which includes the identifier and the N-digit code entered by user);
wirelessly transmitting the generated wireless connection solicitation message for receipt by the second device (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code); and
exchanging additional wireless messages with the second device to establish the wireless connection between the first and second devices (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Referring to Claim 15, Binal teaches a system for establishing a wireless connection, comprising:
a first device having a wireless communication module (see soundbar 100 of fig. 3), the first device adapted to:
generate a pairing code (paragraph 138 which shows the pairing code randomly generated);
cause display of the pairing code (see 402 of fig. 4 which shows the soundbar displaying a pairing code);
wirelessly receive from a second device having a wireless communication module (see PED 308 of fig. 3) a wireless connection message solicitation having contents (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code);
in response to the receiving, determine whether the contents reflect the generated pairing code (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code); and
in response to determining that the contents reflect the one-time pairing code (see paragraph 138 which shows the pairing code randomly generated, displayed for a predetermined time, and only used by one device which makes the pairing code a one-time pairing code), establish the wireless connection between the first and second devices (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Referring to Claim 4, Binal also teaches dynamically generating the displayed one-time pairing code (see paragraph 138 which shows the pairing code constantly regenerated).
Referring to Claim 5, Binal also teaches the one-time pairing code to be displayed on a media display device (see 304 of fig. 3) connected to the media receiver by a wired connection (see receiver 112 of fig. 3 connected by wire to display 304 by way of processor).
Referring to Claim 8, Binal also teaches the pairing code specified by the received user input was displayed under the control of the second device (see paragraph 138 which shows the soundbar displaying a pairing code).
Referring to Claim 9, Binal also teaches the pairing code specified by the received user input was generated by the second device (see paragraph 138 which shows the soundbar generating the pairing code).
Referring to Claim 12, Binal also teaches the first and second devices as media devices (see paragraph 119 which shows the soundbar including a high definition multimedia interface and paragraph 140 which shows smartphones which are well known in the art as media devices).
Referring to Claim 14, Binal also teaches the first device as a general-purpose portable device having an integrated display (see paragraph 140 which shows smartphones which are known in the art as a portable device with an integrated display).
Referring to Claim 16, Binal also teaches the second device, adapted to:
receive user input specifying the pairing code displayed by the first device (see paragraph 134 which shows a user entering a N-digit code shown in a display 304 of soundbar);
generate a wireless connection solicitation message having contents based on the pairing code (see paragraph 146 which shows the PED device generating a request for join meeting which includes the identifier and the N-digit code entered by user); and
wirelessly transmit the generated wireless connection solicitation message for receipt by the second device (see 406 of fig. 4 which shows the PED transmitting a request to the soundbar which includes the N-digit random number which is the pairing code).
Referring to Claim 17, Binal also teaches the first device is further adapted to exchange data with the second device via the established wireless connection (see 410 of fig. 4 which shows BT communications established between PED and soundbar as a result of the random numbers matching).
Referring to Claim 18, Binal also teaches the first device’s wireless communication module is integrated into the first device (see paragraph 140 which shows smartphones which are known in the art to have a wireless communication module integrated within).
Referring to Claim 19, Binal also teaches the first device’s wireless communication module is connected to the first device via a wired connection (see paragraph 140 which shows smartphones which are known in the art to have a wireless communication module wired within).
Referring to Claim 20, Binal also teaches the second device is a general-purpose portable device having an integrated display (see receiver 112 of fig. 3 connected by wire to display 304 by way of processor).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal in view of Klopfenstein et al. (US 2021/0272687).
Referring to Claims 2 and 10, Binal does not teach using the established connection to transfer software from the second device to the first device suitable for installation on the first device. Klopfenstein teaches using the established connection to transfer software from the second device to the first device suitable for installation on the first device (see paragraph 84 which shows a software application downloaded and installed onto smartphone 12 (fig. 2) from medical device controller 4 by way of Bluetooth). (A skilled artisan would be able to modify the devices in Binal in order to perform the concept of sending a software application from the soundbar to the smartphone by short range communication which is taught in Klopfenstein). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better provide a user with updated software controls to better operate the devices.
Referring to Claims 3 and 11, Klopfenstein also teaches enrolling the established connection between the media receiver device and the media player device by persistently saving state on the media receiver device, the media player device, or both (see paragraph 12 which shows regularly updated software which is the persistently saving state). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by keeping the user with the most recent software.
Referring to Claim 13, Klopfenstein also teaches the first and second devices as mesh network components (see fig. 4 which shows multiple medical device controllers 4 connected to a local server (paragraph 105 showing local network) which shows interconnecting nodes which defines a mesh network). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Klopfenstein to the device of Binal in order to better enhance user operations by making more objects accessible by communication to a user.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binal in view of Gordon et al. (US 2019/0361694).
Referring to Claim 6, Binal teaches the one-time pairing code to be displayed on a display device integrated into a portable device connected to the media receiver (see receiver 112 of fig. 3 connected to display 304 by way of processor where the display is a M-digit display which displays the pairing code). Binal does not teach a display connected to a media receiver by a wireless connection. Gordon teaches a display connected to a media receiver by a wireless connection (see paragraph 989 which shows a television (display) connected to a set top box (media receiver) by short range communication). (A skilled artisan would be able to modify the soundbar in Binal in order to perform the concept of communicating a detachable display unit which is taught in Gordon). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the teachings of Gordon to the device of Binal in order to increase user convenience my making a pairing code more accessible to a user in the area.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648